Name: Commission Regulation (EEC) No 2256/84 of 1 August 1984 fixing the maximum export refund for white sugar for the 14th partial invitation to tender issued within the framework of the supplementary standing invitation to tender provided for in Regulation (EEC) No 1881/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 206/22 Official Journal of the European Communities 2. 8 . 84 COMMISSION REGULATION (EEC) No 2256/84 of 1 August 1984 fixing die maximum export refund for white sugar for the 14th partial invitation to tender issued within the framework of the supplementary standing invitation to tender provided for in Regulation (EEC) No 1881/83 Whereas, following an examination of the tenders submitted in response to the 14th partial invitation to tender, the provisions set out in Article 1 should be adopted ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular the first subparagraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EEC) No 1881 /83 of 8 July 1983 on a supplementary standing invitation to tender in order to determine levies and/or refunds on exports of white sugar (3), as amended by Regula ­ tion (EEC) No 938/84 (4), requires partial invitations to tender to be issued for the export of this sugar ; Whereas, pursuant to Article 9 ( 1 ) of Regulation (EEC) No 1881 /83, a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question ; HAS ADOPTED THIS REGULATION : Article 1 The maximum export refund for the 14th partial invitation to tender for white sugar issued under Regu ­ lation (EEC) No 1881 /83 is hereby fixed at 42,970 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 2 August 1984. ' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 74, 18 . 3 . 1982, p. 1 . 0 OJ No L 187, 12. 7. 1983, p. 10. ( «) OJ No L 96, 6. 4. 1984, p. 18 .